NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
STEPHEN I. ADLER,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent.
2011-302-4
Petiti0n for review of the Merit Systems Protection
B0ard in case no. SF083110()512-I-1.
ON MOTION
ORDER
Stephen I. Adler moves for leave to file his corrected
informal brief out of time, and submits a motion for other
various relief asserting inter alia that the respondent did
not timely respond
Up0n consideration there0f,
IT ls 0RDERED THAT:

ADLER V. OPM 2
(1) The motion for leave is granted The Office of
Personnel Management should calculate its brief due date
from the date of filing of this 0rder.
(2) The motion for other various relief is denied.
F0R THE COURT
 l 2  /s/ Jan H0rbaly
Date J an Horba1y
C1erk
cc: Stephen I. Adler
Doug1as T. Hofli`rnan, Esq.
s21
l
“eeeE§~'€E%eer“
HAR 1 7 2011
murmur
am